Citation Nr: 0806019	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-35 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right femur fracture.

2.  Entitlement to service connection for a lumbar spine 
disability, including as secondary to residuals of a right 
femur fracture.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active service from September 1957 to 
December 1959.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Reno, Nevada.  The veteran's claims file was subsequently 
transferred to the RO in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  There is no competent medical nexus evidence of record 
indicating the veteran has residuals of a right femur 
fracture, which is causally or etiologically related to his 
service in the military. 

2.  There is no competent medical nexus evidence of record 
indicating the veteran's lumbar spine disability is causally 
or etiologically related to his service in the military or a 
service-connected disability.  


CONCLUSIONS OF LAW

1.  Chronic residual disability of a right femur fracture was 
not incurred in, or aggravated by, active service.  
38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 
3.307, 3.309, 3.310 (2007).

2.  A lumbar spine disability was not incurred in, or 
aggravated by, active service, nor proximately due to, or 
aggravated by, service-connected disability.  
38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 
3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of April 2002 and April 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate his claims for service connection.  These 
letters also informed him of his and VA's respective duties 
for obtaining evidence, as well as requested that the veteran 
submit any additional evidence in his possession pertaining 
to his claims. 

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  However, because the instant decision 
denies the veteran's claims, no disability rating or 
effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of the appeal for was decided before the 
issuance of complete appropriate VCAA notices.  As such, the 
timing of that VCAA notices is presumed to be prejudicial.  

However, the content of the notices provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
the case was readjudicated thereafter.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the veteran's complete 
service medical and personnel records are not currently on 
file, despite attempts by the RO to obtain this evidence.  
According to correspondence associated with the veteran's 
claims file, repeated attempts to locate the relevant service 
medical and personnel records have proven futile, and no 
additional records were found or are to be had.  The veteran 
was informed in August 2005 that the RO was unable to obtain 
his records.  It appears the missing records were destroyed 
in a 1973 fire at the National Personnel Records Center 
(NPRC) - a military records repository, and that attempts to 
reconstruct these records were unsuccessful.  Likewise, the 
RO also sought to confirm the veteran's assertions by means 
of multiple civilian sources, but no records confirming the 
events of the veteran's service were available.  When, as 
here, at least a portion of the service records cannot be 
located, through no fault of the veteran, VA has a 
"heightened" obligation to more fully discuss the reasons 
and bases for its decision and to carefully consider applying 
the benefit-of-the-doubt doctrine.  See, e.g., O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

Nevertheless, the claims file contains the veteran's post-
service reports of private medical treatment.  Additionally, 
the claims file contains the veteran's own statements in 
support of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims for service connection has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Secondary Service Connection

Service connection may be granted, as well, for a disability 
that is proximately due to, the result of, or aggravated by, 
a service-connected condition.  When service connection is 
established for a secondary condition, the secondary 
condition is considered as part of the original condition.  
38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  But medical evidence is required to show 
this secondary cause-and-effect relationship; mere lay 
opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 
359, 365 (1995).



Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for residuals of a right 
femur fracture and a lumbar spine disability, so these claims 
must be denied.  38 C.F.R. § 3.102.  

There is no medical evidence of record indicating a right 
femur fracture, or current residuals thereof, were incurred 
during or as a result of his military service.  In fact, 
there is no medical evidence of record that the veteran 
currently has residuals of a right femur fracture.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement to service-
connected disease or injury to cases where such incidents 
have resulted in a disability.").  While leg length 
discrepancy was noted in November 2000 when a shoe lift was 
prescribed, there is no competent clinical evidence of record 
that establishes that such leg length discrepancy is due to 
any incident of service, to include a right femur fracture.  
Moreover, while the Board acknowledges that the veteran has 
been diagnosed with low back pain, there is no evidence 
attributing his lumbar spine complaints to his military 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  

Furthermore, while the Board acknowledges that his service 
medical and personnel records are unavailable, there is no 
evidence of continuity of symptomatology during the 
intervening years after his discharge from service and the 
initial mention of a history of a right femur fracture in 
1996.  See Savage, supra (requiring medical evidence of 
chronicity and continuity of symptomatology).  Similarly, the 
veteran's private medical records first show treatment for 
his lumbar spine complaints in 1996.  The Board notes that, 
in the absence of demonstration of continuity of 
symptomatology, or a competent nexus opinion, the initial 
demonstration of current disability years after service is 
too remote from service to be reasonably related to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

As already acknowledged, when, as here, a veteran's service 
medical and personnel records are unavailable through no 
fault of his, the VA's duty to assist, the duty to provide 
reasons and bases for its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule are 
heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, 
the threshold for allowance of a claim is not lowered and the 
need for probative medical nexus evidence causally relating 
the current disability at issue to service is not eliminated; 
rather, the Board's obligation to discuss and evaluate 
evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 
(1996).  In this regard, the Board again points out that 
there are no available records confirming the veteran's 
assertions as to the events of his service, nor is there any 
medical evidence of record demonstrating that the veteran had 
a right femur fracture during his service, including any 
current residuals of a right femur fracture.

The fact that there has been no demonstration by competent 
clinical evidence of record that the veteran has current 
residual disability of a right femur fracture, to include 
shortening of the right leg, attributable to his military 
service unfortunately also, in turn, means that he cannot 
link his lumbar spine disability to his service or a service-
connected disability - via his residuals of a right femur 
fracture.  38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  
That is to say, the elimination of one relationship to 
service, as the supposed precipitant, necessarily also 
eliminates all associated residual conditions.  See Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order 
for service connection for a particular disability to be 
granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Service connection has not been established for any 
disability.

Therefore, the only evidence portending that the veteran has 
residuals of a right femur fracture and a lumbar spine 
disability related to his service, comes from him personally.  
As a layperson, the veteran simply does not have the 
necessary medical training and/or expertise to diagnose or 
determine the etiology of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
conditions at issue to that symptomatology.  Id.  As such, 
his allegations, alone, have no probative value without 
medical evidence substantiating them.  So the preponderance 
of the evidence is against his claims, in turn, meaning the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

Service connection for residuals of a right femur fracture is 
denied.

Service connection for a lumbar spine disability, including 
as due to residuals of a right femur fracture, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


